DECISION
The application of the above-named defendant for a review of the sentence of 40 years-Count 1; 10 years-Count 2; Consecutive; Dangerous imposed on June 2, 1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to 30 years for Count I, Sexual Intercourse Without Consent; 10 years for Count II, Aggravated Kidnapping; the sentences shall run concurrently and the Defendant shall be designated nondangerous.
The reasons for the amended sentence are that the Defendant has had no prior convictions and the Presentence Report stated that the Probation and Parole Officer felt that Mr. Lamb would be a good candidate for parole.
We wish to thank Mr. Tom Dooling, Attorney at Law, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan